IN THE SUPREME COURT OF MISSISSIPPI

                                   NO. 2004-CA-01674-SCT

EDDIE SIMMONS AND CHRISTI SIMMONS

v.

MARVIN JAGGERS


DATE OF JUDGMENT:                            07/21/2004
TRIAL JUDGE:                                 HON. JACQUELINE ESTES MASK
COURT FROM WHICH APPEALED:                   LEE COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANTS:                     DEEDY BOLAND
ATTORNEY FOR APPELLEE:                       GARY L. CARNATHAN
NATURE OF THE CASE:                          CIVIL - CONTRACT
DISPOSITION:                                 AFFIRMED - 10/27/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE COBB, P.J., CARLSON AND DICKINSON, JJ.

       DICKINSON, JUSTICE, FOR THE COURT:

¶1.    A husband and wife claim that, prior to their wedding day, the father of the prospective

bride orally agreed to oversee the construction of their marital home as a wedding gift. The

father of the bride claims his daughter and son-in-law promised to pay him a $20,000 fee for

his services when the home was sold. Later, when the house was to be sold, the couple denied

the agreement to pay the fee, prompting the father to file a construction lien on the home. The

couple responded by filing suit to extinguish the lien. Not the least bit intimidated by the suit,

the father countersued his daughter and son-in-law for breach of an oral construction contract.

Apparently finding the whole matter a bit cumbersome, the parties agreed to transform the

litigation into a simple declaratory judgment action before Chancery Court Judge Jacqueline
Estes Mask of Lee County. Judge Mask, seeking (as did King Solomon) to learn the truth and

reward the righteous, conducted a trial and determined the parties had indeed entered a valid,

enforceable, oral contract, and that the father was entitled to the fee.

¶2.       Unlike the decisions of King Solomon, a Mississippi trial court’s decision may be

appealed. And so, we must review this case. Though the learned chancellor’s decision was less

novel than Solomon’s threat to split the baby, we find it was nonetheless wise and correct. We

affirm.

                          BACKGROUND FACTS AND PROCEEDINGS

¶3.       Shortly before Eddie and Christi Simmons were married, they considered purchasing

a home.       Christi called her father, Marvin Jaggers, to inspect a house in which they were

interested. Unimpressed with the house, Jaggers discussed with the couple the idea of building

a house. The Simmonses obtained a $115,000 construction loan and purchased a lot. Jaggers

supervised the construction and completed the house, and the Simmonses moved in.

          Jaggers’s version of the facts

¶4.       Jaggers claims when Eddie and Christi were looking at houses to buy, they told him they

would rather build a house, and then sell it and use the profit to purchase a condo in Florida.

 They told him “if [he] would build the house for them at cost, then they would give [him]

$20,000 for [his] labor and time when the house was sold.” After Eddie and Christi had lived

in the house for approximately a year and a half, they told Jaggers they were going to Florida

to look for a condo. When they returned, Christi informed him they had found one. Jaggers

says he then went to the house to talk with the couple about sale of the house and payment of




                                                     2
the $20,000. Eddie stated that they could not purchase the condo because he had “lost a lot of

money in Tunica.” Eddie nevertheless promised to pay Jaggers the $20,000.

¶5.     Concerned about the money Eddie lost, Jaggers obtained a title search on the house and

learned that three weeks after the closing a second lien had been filed to secure payment of a

$15,364 loan.     Shortly after Jaggers confronted Eddie with this information, Eddie called to

tell him the $20,000 would not be paid. This prompted Jaggers to place a construction lien on

the house. When Eddie and Christi learned of the construction lien, they filed suit to have it

removed, and Jaggers counterclaimed for the $20,000.

        The Simmonses’ version of the facts

¶6.     The Simmonses’ story is somewhat different.     They claim Jaggers offered to build the

house as a wedding gift, and they deny ever making any agreement to pay him $20,000 upon

sale of the house. Eddie says when Jaggers learned that the house was going to be sold, he

demanded $20,000 be put aside to “put on another house” and to make sure Eddie didn’t “do

something with it.”     Eddie says when he told Jaggers, in effect, to mind his own business,

Jaggers placed the lien on the house.

¶7.     The house sold for $175,000, yielding a profit of approximately $50,000.        At trial,

Jaggers claimed $20,000 of that profit was owed to him, and the remaining profit of

approximately $30,000 was intended as a wedding gift. The Simmonses claimed all the profit

belongs to them. The chancellor found the parties had entered a binding oral contract, and she

awarded a $20,000 judgment to Jaggers, from which the Simmonses now appeal.

                                           ANALYSIS




                                                3
¶8.     The standard which governs our review of this case is whether the chancellor’s

determinations were supported by substantial evidence. Ezell v. Williams, 724 So. 2d 396,

397 (Miss. 1998).       We seldom disturb a trial court’s findings of fact, and then, only when

those findings are clearly erroneous. Crowe v. Smith, 603 So. 2d 301, 305 (Miss. 1992). “Put

another way, this Court ought and generally will affirm a trial court sitting without a jury on a

question of fact unless, based upon substantial evidence, the court [is]     manifestly wrong.”

Yarbrough v. Camphor, 645 So. 2d 867, 869 (Miss. 1994) (citing Tricon Metals & Servs.,

Inc. v. Topp, 516 So. 2d 236, 238 (Miss. 1987); Brown v. Williams, 504 So. 2d 1188, 1192

(Miss. 1987)).

¶9.     The Simmonses’ only issue on appeal is whether the chancellor’s decision was

supported by substantial evidence. They say the chancellor’s findings of fact and conclusions

of law were insufficient, but they do not say what relief they request from this Court.      We

assume they wish us to either reverse and render the decision of the chancery court or remand

for additional findings of fact and conclusions of law.

        Murphree v. W. W. Transportation (Murphree I)

¶10.    The Simmonses argue that the evidence here is no stronger than that presented in

Murphree v. W.W. Transportation, 797 So. 2d 268 (Miss. Ct. App. 2001), in which the Court

of Appeals found the evidence “too speculative to establish the existence of a binding oral

contract.”   We find the Simmonses’ reliance on Murphree I misplaced.        In that case, Jason

Murphree claimed that Tim Weatherford, while serving as acting president of W. W.

Transportation, orally agreed on behalf of the company to repay a series of loans Murphree

purportedly made to the company. At some point, Murphree became president of the company

                                                     4
and he instructed the company’s accountant to prepare back-dated promissory notes to

substantiate the purported loans.       When Murphree later sued on the back-dated notes, the

company refused to pay. The trial court, finding the notes invalid, held for the company. The

Court of Appeals reversed, holding that the trial court should have concentrated on the question

of whether a debt existed, rather than the validity of the notes. The Court of Appeals remanded

for further factual determinations.

        Murphree v. W. W. Transportation (Murphree II)

¶11.    On remand the trial court found no valid debt existed. Murphree again appealed and, in

upholding the decision of the trial court, the Court of Appeals, stated:

        In his order following the remand hearing, the trial judge stated, "The Court has
        paid close and particular attention to the witnesses. Has taken into account their
        respective interest in the outcome, and their relationship to the central parties
        in this matter and does hereby find that no credible, believable testimony or
        evidence was introduced to convince the Court that the alleged promissory notes
        were valid and binding loan transactions between Weatherford and Murphree, or
        between W.W. Transportation and Jason Murphree." The trial judge found
        Weatherford's testimony to be inconsistent and Overall's1 to be unreliable.
        Although we may have reached a different conclusion, we cannot say that the
        trial judge's findings were clearly erroneous or not supported by substantial
        evidence.

Murphree v. W.W. Transp., 878 So. 2d 241, 243 (Miss. Ct. App. 2004).2

¶12.    Thus, the Court of Appeals’ decisions in Murphree I and Murphree II are of no help

to the Simmonses.         Murphree I is inapposite, and Murphree II simply recognized the

appropriate deference due to a chancellor’s decision.



        1
         Overall was the accountant who prepared the back-dated promissory notes.
        2
        We note with interest that, although both parties cited and argued Murphree I, neither party
cited Murphree II.

                                                     5
¶13.    This Court has never held that oral contracts are inferior to, or less enforceable than,

written contracts. In fact, this Court has specifically held:

        As a general rule, Mississippi law does not require that contracts be made in
        writing. Put otherwise, oral contracts are ordinarily no less enforceable than
        others. See, e.g., Short v. Columbus Rubber and Gasket Co., 535 So. 2d 61, 64
        (Miss.1988); Eastline Corp. v. Marion Apartments, Ltd., 524 So. 2d 582, 584
        (Miss.1988); St. Louis Fire and Marine Insurance Co. v. Lewis, 230 So. 2d
580, 582 (Miss.1970); Canal Insurance Co. v. Bush, 247 Miss. 87, 154 So. 2d
111, 119 (1963).

Putt v. City of Corinth, 579 So. 2d 534, 538 (Miss. 1991).

¶14.    When a trial judge sits as the finder of fact, he or she has the sole authority to

determine the credibility of witnesses. Yarbrough v. Camphor, 645 So. 2d at 869 (citing

Bryan v. Holzer, 589 So. 2d 648 (Miss. 1991); Bell v. Parker, 563 So. 2d 594 (Miss. 1990)).

In this case, we find in the record substantial evidence which supports the chancellor’s

decision.

¶15.    Just before Eddie and Christi wed, they considered buying a house which they asked

Jaggers to inspect and give them his opinion.             Jaggers inspected the house and found some

problems prompting him to advise the couple not to go forward with the purchase. Later, Eddie

and Christi approached Jaggers to discuss building a house. According to Jaggers, the

Simmonses wanted to build the house, sell it for profit, and use the profit to purchase a condo

in Florida. Jaggers testified that he orally agreed with Christi and Eddie to build a house for

them at cost, provided that when the house was sold, they would give him $20,000 for his labor

and time.




                                                      6
¶16.       Jaggers testified that the cost of building the house was approximately $115,0003 and

that a new house with a construction cost should have sold for around $180,000.            Thus, if he

were a general contractor building this particular house, he would have made approximately

$60,000 to $65,000, but he agreed to do it for $20,000 because the house was for his

daughter.       Jaggers hired subcontractors, including his son, Jeff Jaggers, who was a builder or

carpenter. Jaggers testified that the Simmonses took out a construction loan of $115,000 and

that it took about six to eight months to build the house.

¶17.       Jaggers further testified that he expected to receive his money when the Simmonses

sold the home and that Christi told him a woman from California had put up the money to buy

the house. According to Jaggers, Christi told him that she and Eddie had found a condo in

Florida.       Jaggers went over to the Simmonses’ house and asked Eddie about the condo in

Florida. Eddie told him that they could not afford a condo because he had lost a lot of money

gambling in Tunica.       Jaggers testified that Eddie then reaffirmed the promise to pay him for

building the house.

¶18.       Wondering how much Eddie was in debt, Jaggers had an attorney examine the title of

the house. The title search revealed that about three weeks after the house was completed and

closed, Eddie had borrowed $15,364 against the home. Jaggers confronted Eddie who said the

money was to pay back taxes. Jaggers asked Eddie if he thought it was fair to borrow $15,000

against the house Jaggers had built for his daughter. Eddie replied it was and Jaggers would still




           3
       Although there was some confusion in Eddie’s testimony, the record clearly establishes that the
$115,000 included the cost of the land.

                                                     7
get his money.     However, Eddie later called Jaggers and told him he would not get a dime,

prompting Jaggers to file a lien.

¶19.      Christi’s brother, Jeff, testified that he worked on the Simmonses’ house at the request

of his father.    During the construction of the home, Jeff heard his father and Eddie talking

about how Jaggers would be paid $20,000 for his services out of the proceeds from the sale

of the house.      Jeff also stated that, in his opinion, a contractor would normally charge more

than $20,000 to build this house. Jeff stated he had never heard his father say the house was

a gift.

¶20.      In light of the record, we find the chancellor did not commit manifest error in

determining that an oral contract existed between the parties. It was the chancellor’s duty to

evaluate the credibility of the witnesses.   Jaggers’s testimony, which was corroborated by the

Christi’s brother, Jeff, clearly established an oral contract.        The evidence contradicting

Jaggers’s claim was primarily the testimony of Eddie and Christi Simmons, which the

chancellor apparently did not find credible.      Furthermore, the Simmonses contradicted each

other on at least one point. Eddie testified that he and Christi never considered buying a condo

in Florida, while Christi testified that they did and in fact had been to Florida to look at condos.

While perhaps a small point, this inconsistency further supports the chancellor’s evaluation

of the witnesses’ credibility.




                                          CONCLUSION

¶21.      Finding no reversible error, we affirm the judgment of the Chancery Court of Lee

County.


                                                 8
¶22.   AFFIRMED.

     SMITH, C.J., WALLER AND COBB, P.JJ., EASLEY, CARLSON AND
RANDOLPH, JJ., CONCUR. GRAVES, J., CONCURS IN RESULT ONLY. DIAZ, J.,
NOT PARTICIPATING.




                                 9